Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 41-46, 54, and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Amick (2003/0101891) in view of CN102071346.
Amick discloses a munition 20 comprising most claimed elements including a propellant 18 contained within a cavity 16 of the munition; a penetrator 10 comprising metal alloys including Tungsten, Chromium, Iron, and Uranium (see paragraph 45), and where the penetrator is at least partially contained within a housing. Amick fails to disclose that the projectile material is a nanocrystalline alloy with a grain size of less than or equal to 100 nm and comprising an alloy comprising at least one of W and Cr. CN102071346 teach that it is known to produce hard alloys of tungsten (W) alloys with a grain size of 100nm or less (see page 4, step 3). Motivation to combine is the mere substitution of a known tungsten alloy type for an unspecified one, with the attendant advantages, such as hardness and uniformity which would be useful for projectiles. To employ the teachings of CN102071346 on the munition of Amick and have a metallic tungsten alloy of grain size less than or equal to 100nm is considered to have been obvious to one having ordinary skill in the art. 

Applicant's arguments filed 1-21-22 have been fully considered but they are not persuasive. The added phrase of “metallic” fails to further limit the claim or distinguish over the already applied prior art since Tungsten and Chromium are by definition metals and “metallic”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE